Exhibit 21 Direct and Indirect Subsidiaries of LML Payment Systems Inc. Subsidiary Jurisdiction of Incorporation Name Doing Business As LML Corp Delaware LML Corp. LML Payment Systems Corp.1 Delaware LML Payment Systems Corp. LML Patent Corp.1 Delaware LML Patent Corp. Beanstream Internet Commerce Corp. 1 Delaware Beanstream Internet Commerce Corp. LHTW Properties Inc. Nevada LHTW Properties Inc. Legacy Promotions Inc. British Columbia, Canada Legacy Promotions Inc. Beanstream Internet Commerce Inc. British Columbia, Canada Beanstream Internet Commerce Inc. 0858669 B.C. Ltd. British Columbia, Canada 0858669 B.C. Ltd. 1 Subsidiary of LML Corp.
